RECEIVED)

Steven Stoufer, Pro Se Jut 26 201
1120 Norman St 4 CLERK, U.S, DIST
Anchorage, AK 99504 Bes ANCHORAGE, Av OURT

907-310-0135

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

STEVEN STOUFER,
Plaintiff,
V.

JOHN DOES 1-50, and
CITY OF ANCHORAGE, ALASKA, Case No. 3:21-cv-00050-TMB

‘Defendants.

 

 

MOTION TO FILE UNDER SEAL
As discussed in the accompanying affidavit, Stoufer requests leave to file, according to
L.Civ.R. 7.3(f) the Opposition to the Motion to Dismiss and related documents under seal.

Stoufer also requests any future documents related to the current case, including a reply to the

Motion to Dismiss, to be filed under seal.

Dated: July 24, 2021 Respectfully submitted,

Motion to File Under Seal
Stoufer v. City of Anchorage, Alaska Case No. 3:21-cv-00050-TMB Page 1 of 2

Case 3:21-cv-00050-TMB Document12 Filed 07/26/21 Page 1lof2_
Mina tba

Steven Stoufer

CERTIFICATE OF SERVICE
I certify that a copy of the above motion was served by first class mail to Meagan R Carmichael at P.O.

Box 196650 Anchorage, Alaska 99519-6650 on July 24, 2021.

lie

Steven Stoufer

Motion to File Under Seal
Stoufer v. City of Anchorage, Alaska Case No. 3:21-cv-00050-TMB Page 2 of 2

Case 3:21-cv-00050-TMB Document 12 Filed 07/26/21 Page 2 of 2
